TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 15, 2018



                                      NO. 03-18-00343-CV


                              DHJB Development, LLC, Appellant

                                                 v.

                     Patricia Lux Graham and Terrell Graham, Appellees




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
                 AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory order signed by the trial court on May 10, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s interlocutory order. Therefore, the Court affirms the trial court’s interlocutory

order. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.